Title: To Thomas Jefferson from Sylvanus Bourne, 23 December 1805
From: Bourne, Sylvanus
To: Jefferson, Thomas


                  
                     Sir.
                     American Consulate Amsterdam Decr 23 1805.
                  
                  I have the honor to transmit you herewith a work published by Mr Stipriaan Luscius Professor of Chemistry at Delft on the subject of a new invented Bathometre—or Sonde de mer—with a modell thereof, both of which he sent to me a few days past to be forwarded on to you—On the other page you will find a copy of my reply to him herein.
                  It appears that an Armistice has lately been agreed on between the Emperors of France, Russia & Austria—which may be regarded as a prelude to peace on the Continent & which leaves Great Britain again alone to Contend with the Colossall Power of France & indeed must have the effect to change the whole face of Europe—the consequences are incalculable & will be probably very disastrous to England—& must immediately produce a relaxation in the high toned pretensions of that Country relative to the commerce of neutrals & will tend to releive our Country from the unpleasant effects of those pretensions—which have lately much embarrassed our Commerce.
                  The events of the late Short campaign are splendid beyond example & must be followed by others which are not in this moment to be duly appretiated by the most sagacious or penetrating minds.
                  I have the honor to be With the highest respects sir yr Ob Sevt
                  
                     S Bourne 
                     
                  
               